Company Overview Presented at KBW Regional Bank Conference February 27, 2008 Discussion Topics § Company Profile and Business Focus § Highlights of 2007 § Balance Sheet Composition and Credit Quality § Key 2008 Business Priorities 2 Company Profile NewAlliance is a regional community bank with a significant southern New England presence: § Approximately $8.2 billion in assets and $4.4 billion in deposits; § 88 branches in Connecticut and Massachusetts; § 3rd largest bank headquartered in Connecticut; 4th largest in New England; § Dominant market share in its core markets; § Balance sheet growth driven by strong sales culture and acquisitions; § Strong capital - - Tier 1 leverage of approximately 11%. 3 Building the NewAlliance Franchise [MAP] 4 Executive Management Team Name Title Years in Industry Prior Experience Peyton R. Patterson Chairman, President & Chief Executive Officer 25 Dime Bancorp (NY) Chemical Bank/Chase Manhattan (NY) CoreStates Financial Corp (PA) Merrill B. Blanksteen Executive Vice President, Chief Financial Officer & Treasurer 32 New Haven Savings Bank (CT) American Savings Bank (FL) AmeriFirst Bank (FL) Gail E. D. Brathwaite Executive Vice President & Chief Operating Officer 29 Dime Bancorp (NY) Donald T. Chaffee Executive Vice President & Chief Credit Officer 36 Dime Bancorp (NY) Chase Manhattan Bank (NY) Diane L. Wishnafski Executive Vice President, Retail & Business Banking Product Development 33 New Haven Savings Bank (CT) Dime Savings Bank of Wallingford (CT) First Bank (CT) Connecticut Bank & Trust Co. (CT) Koon Ping Chan Executive Vice President Chief Risk Officer 30 Dime Bancorp (NY) Chase Manhattan Bank (NY) J. Edward Diamond Executive Vice President Asset Management 35 Dime Bancorp (NY) First Gibraltar Bank (TX) Brian S. Arsenault Executive Vice President Corporate Communications and Investor Relations 18 Banknorth Group (ME) Paul A. McCraven Senior Vice President Community Development Banking 11 New Haven Savings Bank (CT) 5 Business Model Retail Banking Business Banking Wealth Management vFree/Regular Checking Savings vMoney Market Accounts vCDs & IRA's vVisa Debit Card vRes. Mortgage vHome Equity Loans & Lines vConsumer Loans & Lines vSafe Deposit vOn-Line Banking vC&I vCRE vFull array of business checking products vRemote deposit vCash Management vMerchant Services vSBA Preferred Lender vTrust Services(Trust Company of Connecticut vInvestments (NewAlliance Broker-Dealer) vInsurance & Annuities vInvestment Advisory Services 6 Highlights of 2007 Initiative Achievement §Sustain Strong Loan Growth §Increase Core Deposits §Raise Non-Interest Income §Reduce Operating Expenses §Loans increased 24%, half from Westbank; §Average core deposits up 6.7%; checking balances up 9%; §Up 13% to $6.2 million – representing 24.5% of operating revenue – a historic high; §Operating expenses decreased 2% without Westbank; realized targeted cost saves of 30% from Westbank. 7 Highlights of 2007 (continued) Initiative Achievement §Maintain Strong Asset Quality Asset Quality remains outstanding: §Total delinquencies on 63 b.p. §Non-performing loans at 35 b.p. §Net charge-offs of 5 b.p. §Adequate reserve coverage at 93 b.p. 8 Balance Sheet Composition and Credit Quality Deposits December 31, 2007 [CHART] 10 Deposit Pricing Trends Pricing 12/31/07 Pricing 01/31/08 Premium Checking 1.73% .99% Premium Money Market 4.17% 3.25% 6 mo. Relationship CD 4.17% 2.47% Weighted Cost of Deposits 3.08% 3.01% 11 Loan Originations [CHART] 12 NewAlliance Loan Portfolio December 31, 2007 [GRAPH] 13 Residential Portfolio Snapshot December 2007 Month-End [GRAPH] 14 Residential Portfolio Score Distribution December 2007 Month End [CHART] 15 Home Equity Portfolio Snapshot December 2007 Month-End [GRAPH] 16 Total CRE Portfolio Snapshot December 2007 Month-End [GRAPH] 17 CRE Portfolio Snapshot December 2007 Month-End [GRAPH] 18 CRE Portfolio Snapshot December 2007 Month-End [CHART] 19 C&I
